There was no dispute as to the validity of the claim of Wolcott, that his horse was exempt from levy and sale under execution, according to the provisions of the Revised Statutes, directing the exemption of household furniture, working tools and team owned by a person who being a householder, or having a family for which he provides, to the value of $250, and food for the team not exceeding ninety days; provided that the exemption shall not operate against a demand for the purchase-money of such articles.
The judgment of Wolcott against Munger, which Tillotson sought to reach by proceedings supplementary to execution, was recovered for the value of a horse so exempt. The plaintiff, Tillotson, claims to have the said judgment against Munger or its proceeds applied to the satisfaction of his judgment *Page 190 
and execution in this case, on the ground that the character of the property has been changed, by the recovery of damages for the illegal taking of the horse against the claim of Wolcott for its exemption, although such change had been made against the will of Wolcott, and in defiance of its exemption under the statute. His claim, is in effect, that although the horse was exempt, the judgment recovered for its value, after a wrongful taking by a third person, is not included or embraced in the statutory exemption. We have not been referred to any precedent or decision as a direct or controlling authority upon this question. It is the policy of the statute that a householder, or person providing for his family, may hold property of a certain description useful to him in acquiring a support for his family to the value of $250, as exempt from the claims of creditors. Public policy requires such a construction of the statute as will insure its full benefit to the debtor. It would be useless to grant the privilege contained in the statute, if it could be rendered of no effect by refusing an adequate remedy for the invasion of the exemption; or by permitting a recovery, when obtained for such invasion, to be wrested from the debtor by proceedings on behalf of his creditors. The judgment, when recovered by the debtor for the wrongful invasion of his privilege of the exemption of his property from levy and sale, represents the property for the value of which it was recovered. He can make another investment of the money to be recovered in the same description of property, in the possession of which, as a householder or person providing for the support of his family, the statute will again protect him. An unreasonable or unnecessary delay in reinvesting the money in exempt property would justly affect the question. The proceeds of the judgment should be held to be protected under the statute, as exempt property, until sufficient time has elapsed to afford the debtor a reasonable opportunity to again purchase the description of property necessary to enable him to support his family, and in the possession of which the law will protect him as against the claims of creditors. The *Page 191 
observations of Justice GROVER, in the case of Andrews v.Rowan (28 How., 126), are exceeding forcible, and justly commend themselves to our acceptance.
It is also said by counsel for the appellant, that the County Court had no jurisdiction to make the order. This objection is not well founded. The property of a judgment debtor, exempt from execution, cannot be applied to the satisfaction of the demand of a judgment creditor by an order of the judge before whom proceedings supplementary to an execution are pending. (Code, § 297.)
The receiver is subject to the direction and control of the court in which the judgment was obtained upon which the proceedings are founded, or if the judgment is upon a transcript from a Justices' Court, filed in the county clerk's office, then he is subject to the direction and control of the County Court. (Code, § 298.)
These provisions point out the duty of the County Court or judge in a proper case. The direction and control so conferred on the County Court must be enforced according to the powers and duties of courts of equity applicable to receivers in other cases. The court will not permit its receivers, who are officers of the court, to exercise their power illegally or oppressively.
The order appealed from should be affirmed with costs.